Name: Commission Regulation (EC) NoÃ 1399/2007 of 28 November 2007 opening and providing for the administration of an autonomous and transitional import tariff quota for sausages and certain meat products originating in Switzerland
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Europe;  international trade;  foodstuff
 Date Published: nan

 29.11.2007 EN Official Journal of the European Union L 311/7 COMMISSION REGULATION (EC) No 1399/2007 of 28 November 2007 opening and providing for the administration of an autonomous and transitional import tariff quota for sausages and certain meat products originating in Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 11(1) thereof, Whereas: (1) Council Regulation (EC) No 1355/2007 (2) provides for the opening of an autonomous and transitional Community quota for the import of 1 900 tonnes of sausages and certain meat products originating from Switzerland. (2) In order to ensure that quota benefit is available until the entry into force of the adaptation of the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (3) approved by Council and Commission Decision 2002/309/EC, Euratom (4) (hereafter referred to as the Agreement), it is appropriate to open the tariff quotas on an autonomous and transitional basis from 1 January 2008 until 31 December 2009. (3) To be eligible for the benefit of those tariff quotas, products should originate in Switzerland in conformity with the rules referred to in Article 4 of the Agreement. (4) The administration of the tariff quota should be based on import licences. To that end, detailed rules should be laid down for the submission of import licence applications and the information which must appear in these applications and import licences. (5) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5) and Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (6) should apply, save as otherwise provided for in this Regulation. (6) In order to ensure regular imports, the quantities of products covered by the import tariff quota should be spread out over four subperiods within the period from 1 January to 31 December. In any case, Regulation (EC) No 1301/2006 limits the period of validity of licences to the last day of the import tariff quota period. (7) In the interest of the operators it should be provided that the Commission determines the quantities not applied for that will be added to the next subperiod. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 1. An import tariff quota for sausages and certain meat products as set out in Regulation (EC) No 1355/2007 is hereby opened. The import tariff quota shall be opened annually for the period from 1 January to 31 December. The measure shall apply on an autonomous and transitional basis, from 1 January 2008 and shall end on 31 December 2009. The order number of the quota shall be 09.4180. 2. The total annual quantity of products benefiting from the quota referred to in paragraph 1, the rate of customs duty and CN codes are set out in Annex I hereto. Article 2 Regulation (EC) No 1291/2000 and Regulation (EC) No 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 The annual quantity in the import tariff quota period shall be divided as follows into four subperiods: (a) 25 % in the period from 1 January to 31 March; (b) 25 % in the period from 1 April to 30 June; (c) 25 % in the period from 1 July to 30 September; (d) 25 % in the period from 1 October to 31 December. Article 4 1. For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, import licence applicants shall, when submitting their first application for a given annual quota period, furnish proof that they imported or exported, during each of the two periods referred to in that Article, at least 25 tonnes of products covered by Article 1 of Regulation (EEC) No 2759/75. 2. Import licence applications shall contain the order number and may relate to several products covered by different CN codes and originating in Switzerland. In such cases, all the CN codes shall be indicated in box 16 and their descriptions in box 15. An import licence application shall cover at least one tonne of product weight and may not cover more than 20 % of the available quantity for each import tariff quota subperiod. 3. Import licences shall give rise to an obligation to import from the specified country. 4. Import licence applications and import licences shall contain the following: (a) in box 8, the country of origin and the mention yes marked by a cross; (b) in box 20, one of the references set out in Part A of Annex II. 5. Box 24 of the import licence shall contain one of the entries set out in Part B of Annex II. Article 5 1. Import licence applications shall be lodged during the first seven days of the month preceding each subperiod. 2. A security of EUR 20 per 100 kilograms of product weight shall be lodged together with the import licence application. 3. The Member States shall notify the Commission, by the third working day following the end of the period for submission of applications, of the total quantities, in kilograms, applied for. 4. Import licences shall be issued not earlier that the seventh and not later than the 11th working day following the end of the period for notification provided for in paragraph 3. 5. The Commission shall determine, if necessary, the quantities not applied for which shall be automatically added to the quantity fixed for the next subperiod. Article 6 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006 the Member States shall notify the Commission, before the end of the first month of each subperiod, the total quantities in kilograms covered by import licences issued as referred to in Article 11(1)(b) of that Regulation. 2. The Member States shall notify the Commission, before the end of the fourth month following each annual period, of the quantities in kilograms actually put into free circulation under this Regulation in the period concerned. 3. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006 the Member States shall notify the Commission, on the first occasion together with the notification of the quantities applied for the last sub-period, and on the second occasion before the end of the fourth month following each annual period of the unused quantities in kilograms as referred to in Article 11(1)(c) of that Regulation. Article 7 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000 import licences shall be valid for 150 days from the first day of the subperiod for which they were issued. 2. By way of derogation from Article 9(1) of Regulation (EC) No 1291/2000, the rights deriving from import licences may be transferred only to transferees satisfying the eligibility conditions laid down in Article 5 of Regulation (EC) No 1301/2006 and in Article 4 of this Regulation. Article 8 The rules of origin applicable to the products referred to in Annex I shall be those provided for in Article 4 of the Agreement. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 December 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 304, 22.11.2007, p. 3. (3) OJ L 114, 30.4.2002, p. 132. Agreement as last amended by Decision No 1/2007 of the Joint Committee on Agriculture (OJ L 173, 3.7.2007, p. 31). (4) OJ L 114, 30.4.2002, p. 1. (5) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (6) OJ L 238, 1.9.2006, p. 13. Regulation as last amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). ANNEX I Products referred to in Article 1(2): Order No CN codes Product description Applicable duty (EUR/t) Total quantity in tonnes product (net weight) 09.4180 ex 0210 19 50 Hams, in brine, boneless, enclosed in a bladder or in an artificial gut 0 1 900 ex 0210 19 81 Piece of boneless chop, smoked ex 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products, of animals of headings 0101 to 0104, excluding wild boars ex 0210 19 81 ex 1602 49 19 Pork neck, dried in air, seasoned or not, whole, in pieces or thinly sliced ANNEX II A. Entries referred to in Article 4(4)(b): in Bulgarian : PeÃ ³Ã »Ã ¼Ã µÃ ½Ã  (EO)   1399/2007 in Spanish : Reglamento (CE) no 1399/2007 in Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 1399/2007 in Danish : Forordning (EF) nr. 1399/2007 in German : Verordnung (EG) Nr. 1399/2007 in Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 1399/2007 in Greek : Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1399/2007 in English : Regulation (EC) No 1399/2007 in French : RÃ ¨glement (CE) no 1399/2007 in Italian : Regolamento (CE) n. 1399/2007 in Latvian : Regula (EK) Nr. 1399/2007 in Lithuanian : Reglamentas (EB) Nr. 1399/2007 in Hungarian : 1399/2007/EK rendelet in Maltese : Regolament (KE) Nru 1399/2007 in Dutch : Verordening (EG) nr. 1399/2007 in Polish : RozporzÃ dzenie (WE) nr 1399/2007 in Portuguese : Regulamento (CE) n.o 1399/2007 in Romanian : Regulamentul (CE) nr 1399/2007 in Slovak : Nariadenie (ES) Ã . 1399/2007 in Slovenian : Uredba (ES) Ã ¡t. 1399/2007 in Finnish : Asetus (EY) N:o 1399/2007 in Swedish : FÃ ¶rordning (EG) nr 1399/2007 B. Entries referred to in Article 4(5): in Bulgarian : Ã Ã ¸Ã Ã ° Ã ¿Ã ¾ Ã Ã Ã ¢, Ã ½Ã °Ã ¼Ã °Ã »Ã µÃ ½Ã ¸ Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1399/2007 in Spanish : ReducciÃ ³n de los derechos del AAC en virtud del Reglamento (CE) no 1399/2007 in Czech : SCS cla snÃ ­Ã ¾enÃ ¡ podle naÃ Ã ­zenÃ ­ (ES) Ã . 1399/2007 in Danish : FTT-toldsats nedsat i henhold til forordning (EF) nr. 1399/2007 in German : ErmÃ ¤Ã igung des Zollsatzes nach dem GZT gemÃ ¤Ã  der Verordnung (EG) Nr. 1399/2007 in Estonian : Ã hise tollitariifistiku tollimakse vÃ ¤hendatakse vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 1399/2007 in Greek : Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã , Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ ¹ Ã ¿ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1399/2007 in English : CCT duties reduced as provided for in Regulation (EC) No 1399/2007 in French : Droits du TDC rÃ ©duits conformÃ ©ment au rÃ ¨glement (CE) no 1399/2007 in Italian : Dazi TDC ridotti secondo quanto previsto dal Regolamento (CE) n. 1399/2007 in Latvian : KMT nodoklis samazinÃ ts, kÃ  noteikts RegulÃ  (EK) Nr. 1399/2007 in Lithuanian : BMT muitai sumaÃ ¾inti, kaip numatyta Reglamente (EB) Nr. 1399/2007 in Hungarian : a kÃ ¶zÃ ¶s vÃ ¡mtarifÃ ¡ban meghatÃ ¡rozott vÃ ¡mtÃ ©telek csÃ ¶kkentÃ ©se az 1399/2007/EK rendeletnek megfelelÃ en in Maltese : Dazji TDK imnaqqsa kif previst fir-Regolament (KE) Nru. 1399/2007 in Dutch : invoer met verlaagd GDT-douanerecht overeenkomstig Verordening (EG) nr. 1399/2007 in Polish : CÃ a pobierane na podstawie WTC obniÃ ¼one jak przewidziano w rozporzÃ dzeniu (WE) nr 1399/2007 in Portuguese : Direitos PAC reduzidos em conformidade com o Regulamento (CE) n.o 1399/2007 in Romanian : Drepturile TVC se reduc conform prevederilor Regulamentului (CE) nr. 1399/2007 in Slovak : clo SCS znÃ ­Ã ¾enÃ © podÃ ¾a ustanovenÃ ­ nariadenia (ES) Ã . 1399/2007 in Slovenian : carine SCT, zniÃ ¾ane, kakor doloÃ a Uredba (ES) Ã ¡t. 1399/2007 in Finnish : Yhteisen tullitariffin mukaiset tullit alennettu asetuksen (EY) N:o 1399/2007 mukaisesti in Swedish : Tullar enligt gemensamma tulltaxan skall nedsÃ ¤ttas i enlighet med fÃ ¶rordning (EG) nr 1399/2007